 

Exhibit 10.22 



 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

MOTUS GI HOLDINGS, INC. 

This Restricted Stock Unit Award Agreement (the “Agreement” or “Award
Agreement”), dated as of the “Award Date” set forth in the attached Exhibit A,
is entered into between Motus GI Holdings, Inc., a Delaware corporation (the
“Company”), and the individual named in Exhibit A hereto (the “Awardee”).

 

WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intention, the Company desires to award
the Awardee Restricted Stock Units pursuant to the Motus GI Holdings, Inc. 2016
Equity Incentive Plan (the “Plan”);

 

NOW, THEREFORE, the following provisions apply to this Award:

 

1.       Award. The Company hereby awards the Awardee the number of Restricted
Stock Units (each an “RSU” and collectively the “RSUs”) set forth in Exhibit A.
Such RSUs shall be subject to the terms and conditions set forth in this
Agreement and the provisions of the Plan, the terms of which are incorporated
herein by reference. Capitalized terms used but not otherwise defined herein
shall have the meanings as set forth in the Plan.

 

2.       Vesting. Except as otherwise provided in this Agreement, the RSUs shall
vest in accordance with the vesting schedule set forth in Exhibit A, provided
that the Awardee remains in Continuous Service through the applicable vesting
date.

 

For each RSU that becomes vested in accordance with this Agreement, the Company
shall issue and deliver to Awardee one share of the Company’s common stock, par
value $.0001 per share (the “Common Stock”). Such shares shall be issued and
delivered within 150 days following the vesting date of each such RSU, but in no
event later than March 15 of the year following the year in which such vesting
date occurs. Except as provided above, in the event that the Awardee ceases to
be in Continuous Service, any RSUs that have not vested as of the date of such
cessation of service shall be forfeited.

 

3.       Dividend Equivalent Units. If and to the extent that the Company pays a
cash dividend with respect to the Common Stock, Awardee shall be credited with
an additional number of RSUs (“Dividend Equivalent Units”), including a
fractional Dividend Equivalent Unit if applicable, equal to (i) the amount of
such dividends as would have been paid with respect to Awardee’s outstanding
RSUs on the record date of such dividend (the “record date”) had each such
outstanding RSU been an outstanding share of Common Stock on such record date,
divided by (ii) the closing price of a share of Common Stock on such record
date. Dividend Equivalent Units shall be subject to the same vesting terms and
conditions as the RSUs to which they relate.

 

 

 



 

4.       No Rights as Stockholder. The Awardee shall not be entitled to any of
the rights of a stockholder with respect to any share of Common Stock that may
be acquired following vesting of an RSU unless and until such share of Common
Stock is issued and delivered to the Awardee. Without limitation of the
foregoing, the Awardee shall not have the right to vote any share of Common
Stock to which an RSU relates and shall not be entitled to receive any dividend
attributable to such share of Common Stock for any period priot to the issuance
and delivery of such share to Awardee (but Awardee shall have dividend
equivalent rights as provided in Section 3 above).

 

5.       Transfer Restrictions. Neither this Agreement nor the RSUs may be sold,
assigned, pledged or otherwise transferred or encumbered without the prior
written consent of the Committee.

 

6.       Government Regulations. Notwithstanding anything contained herein to
the contrary, the Company’s obligation hereunder to issue or deliver
certificates evidencing shares of Common Stock shall be subject to the terms of
all applicable laws, rules and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

7.       Withholding Taxes. The Awardee shall pay to the Company, or make
provision satisfactory to the Company for payment of, the minimum statutory
amount required to satisfy all federal, state and local income tax withholding
requirements and the Awardee’s share of applicable employment withholding taxes
in connection with the issuance and deliverance of shares of Common Stock
following vesting of RSUs, in any manner permitted by the Plan. No shares of
Common Stock shall be issued with respect to RSUs unless and until satisfactory
arrangements acceptable to the Company have been made by the Awardee with
respect to the payment of any income and other taxes which the Company
determines must be withheld or collected with respect to the RSUs.

 

8.       Investment Purpose. Any and all shares of Common Stock acquired by the
Awardee under this Agreement will be acquired for investment for the Awardee’s
own account and not with a view to, for resale in connection with, or with an
intent of participating directly or indirectly in, any distribution of such
shares of Common Stock within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”). The Awardee shall not sell, transfer or
otherwise dispose of such shares unless they are either (1) registered under the
Securties Act and all applicable state securities laws, or (2) exempt from such
registration in the opinion of Company counsel.

 

9.       Securities Law Restrictions. Regardless of whether the offering and
sale of shares of Common Stock issuable to Awardee pursuant to this Agreement
and the Plan have been registered under the Securities Act, or have been
registered or qualified under the securities laws of any state, the Company at
its discretion may impose restrictions upon the sale, pledge or other transfer
of such shares of Common Stock (including the placement of appropriate legends
on stock certificates or the imposition of stop-transfer instructions) if, in
the judgment of the Company, such restrictions are necessary in order to achieve
compliance with the Securities Act or the securities laws of any state or any
other law.

 



 -2-

 

 

10.       Lock-Up Agreement. The Awardee, in the event that any shares of Common
Stock which become deliverable to Awardee with respect to RSUs at a time during
which any directors or officers of the Company have agreed with one or more
underwriters not to sell securities of the Company, shall enter into an
agreement, in form and substance satisfactory to the Company, pursuant to which
the Awardee shall agree to restrictions on transferability of the shares of such
Common Stock comparable to the restrictions agreed upon by such directors or
officers of the Company.

 

11.       Awardee Obligations. The Awardee should review this Agreement with his
or her own tax advisors to understand the federal, state, local and foreign tax
consequences of the transactions contemplated by this Agreement. The Awardee
will rely solely on such advisors and not on any statements or representations
of the Company or any of its agents, if any, made to the Awardee. The Awardee
(and not the Company) shall be responsible for the Awardee’s own tax liability
arising as a result of the transactions contemplated by this Agreement.

 

12.       No Guarantee of Continued Service. The Awardee acknowledges and agrees
that (i) nothing in this Agreement or the Plan confers on the Awardee any right
to continue an employment, service or consulting relationship with the Company,
nor shall it affect in any way the Awardee’s right or the Company’s right to
terminate the Awardee’s employment, service, or consulting relationship at any
time, with or without cause, subject to any employment or service agreement that
may have been entered into by the Commpany and the Awardee; and (ii) the Company
would not have granted this Award to the Awardee but for these acknowledgements
and agreements.

 

13.       Notices. Notices or communications to be made hereunder shall be in
writing and shall be delivered in person, by registered mail, by confirmed
facsimile or by a reputable overnight courier service to the Company at its
principal office or to the Awardee at his or her address contained in the
records of the Company. Alternatively, notices and other communications may be
provided in the form and manner of such electronic means as the Company may
permit.

 

14.       Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire Agreement
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Awardee with respect to
the subject matter hereof, and except as provided in the Plan or in this
Agreement, may not be modified adversely to the Awardee’s interest except by
means of a writing signed by the Company and the Awardee. In the event of any
conflict between this Award Agreement and the Plan, the Plan shall be
controlling. This Award Agreement shall be construed under the laws of the State
of Delaware, without regard to conflict of laws principles.

 

15.       Opportunity for Review. Awardee and the Company agree that this Award
is granted under and governed by the terms and conditions of the Plan and this
Award Agreement. The Awardee has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. The Awardee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan and this Award Agreement. The Awardee further
agrees to notify the Company upon any change in Awardee’s residence address.

 



 -3-

 

 

16.       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives.

 

17.       Section 409A Compliance. To the extent that this Agreement and the
award of RSUs hereunder are or become subject to the provisions of Section 409A
of the Code, the Company and the Awardee agree that this Agreement may be
amended or modified by the Company, in its sole discretion and without the
Awardee’s consent, as appropriate to maintain compliance with the provisions of
Section 409A of the Code.

18.       Recoupment. In the event the Company restates its financial statements
due to material noncompliance with any financial reporting requirements under
applicable securities laws, any payments made or shares issued pursuant to this
Agreement for or in respect of the year that is restated, or the prior three
years, may be recovered to the extent the payments made or shares issued exceed
the amount that would have been paid or issued based on the restatement. In
addition and without limitation of the foregoing, any amounts paid hereunder
shall be subject to recoupment in accordance with The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company or as is otherwise required by
applicable law or stock exchange listing conditions. 

 

[Signature Page Follows]

 

 -4-

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in Exhibit A. 

 

MOTUS GI HOLDINGS, INC.          By:      Name:     Title:          AWARDEE     
   Name:  

  

 -5-

 

 

EXHIBIT A

 

MOTUS GI HOLDINGS, INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT 



 

(a).Awardee’s Name: _____________________________________

 

(b).Award Date: _______________________

 

(c).Number of Restricted Stock Units Granted: ______________________________

 

(d).Vesting Schedule:

  

_______ (Initials)

Awardee

  

_______ (Initials)

Company Signatory

 

 -6-